IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

 In the Matter of the Vulnerable Adult            No. 76777-1-1
 Petition for                                     (consolidated with
                                                  No. 76816-6-1)
 ROBERT J. BOSONE.
                                                   DIVISION ONE
 ROBERT J. BOSONE, Jr.,
                                                   UNPUBLISHED OPINION
       Appellant/Cross Respondent
                                                   FILED: March 18, 2019
              V.

 ANN LONGINOTTI,

       Respondent/Cross Appellant


      APPELWICK, J. — Robert "Bobby" Bosone filed a VAPO naming Ann

Longinotti as respondent. Ann filed a guardianship action in favor of her father

Robert"Buzz" Bosone.1 She also petitioned for a vulnerable adult protection order

(VAPO) naming her brother Bobby as respondent. The trial court dismissed both

VAPO° petitions and ordered the parties to address their concerns via the

guardianship action. The trial court also awarded costs to Bobby related to Ann's

substitution of counsel during the proceedings. Bobby appeals dismissal of his

VAPO petition. Ann appeals and Bobby cross appeals the cost award. We affirm




       1 For convenience and clarity, this opinion refers to the elder Robert Bosone
as "Buzz," the younger Robert Bosone as "Bobby," and Buzz's daughter as "Ann."
No. 76777-1-1/2



dismissal of the VAPO petition and remand for a hearing regarding the basis of the

cost award.

                                           FACTS

       Buzz is 90 years old and has two living children: his son Bobby and his

daughter Ann. While in good health, Buzz gave Bobby a durable power of attorney.

       In 2015, after a fall Buzz developed dementia. In January 2016, Buzz

moved to Ashley Gardens, an assisted living facility in Mount Vernon. Ann and

Bobby began to jointly manage their father's affairs. Conflict soon followed.

       In 2016, Ann filed a VAPO petition against Bobby alleging financial

mismanagement. Following an evidentiary hearing in late 2016, Ann voluntarily

moved to dismiss her petition. The trial court granted the motion. That VAPO

petition is not at issue in this appeal.

       On January 19, 2017, Ann filed a second VAPO petition against Bobby.

The petition alleged that Bobby had compromised Buzz's health by removing him

from Ashley Gardens and returning him to his home in Anacortes under Bobby's

supervision. The following day, Ann also filed a guardianship petition. On January

27, Bobby filed a VAPO petition alleging that Ann had engaged in financial

impropriety regarding Buzz's assets. The court entered temporary orders of

protection on both VAPO petitions. Buzz was returned to Ashley Gardens.

       On February 1, 2017, the parties convened for an evidentiary hearing

regarding Ann's VAPO petition against Bobby. Ann was represented by her

counsel David Neubeck. Bobby was represented by his counsel Tom Seguine.

                                             2
No. 76777-1-1/3



      Neubeck began by requesting a continuance on Ann's VAPO petition

hearing:

      Our position is, your Honor, we'd like to have the temporary order
      continued. We filed a guardianship in this matter, and we would like
      to have the Guardian Ad Litem cross appointed, make an
      investigation as part of the guardianship and VAPO matter, and
      report back to the Court on that.

              We feel the restrictions, at this point, are not onerous. They
      just require supervised visitation for Mr. Bobby Bosone, as well as
      there are some restrictions on his finances and we can clarify those
      for the Court.

Seguine asserted that the terms of the temporary order were onerous. Neubeck

responded that the temporary VAPO restrictions should remain in place pending

appointment of a guardian ad litem (GAL)for Buzz.

      The trial court ruled that it would keep the temporary VAPO order in place

pending proceedings in the guardianship action:

      Well, what I'm wondering is about relaxing those conditions, keeping
      this order at some level in place just to, one, make sure that senior
      Bosone stays at Ashley Gardens until a guardianship can at least be
      explored or not. And if he's willing to agree to that, the Court does
      need to keep jurisdiction in order to keep that order in place and then
      I would be happy to look at possibly loosening the visitation
      requirements, assuming that the father's in a facility where there's
      other folks around.



             . . . I'm only talking about continuing a temporary order, not
      making a finding that that order has a valid basis and then letting the
      guardianship have some time to explore. Because the allegation, at
      least, was that he was trying to move this man out of there and
      potentially risking his health.




                                        3
No. 76777-1-1/4



Seguine moved to deny the motion for a continuance, stating that he was ready to

proceed with the hearing. The court decided to allow the hearing to proceed:

        Well, like I said, I thought that perhaps by loosening things that that
        would be satisfactory on a short term basis until we got a
        guardianship looking into it. But, Mr. Seguine, but if you're strongly
        objecting to that, I'll be happy to hear this hearing in a little while.
Both parties presented evidence at the hearing, but were unable to finish, so the

court ordered a recess. The court reissued the temporary VAPO orders, with

modifications to allow the parties to visit Buzz at Ashley Gardens.

        Stephen Schutt was subsequently appointed guardian ad litem (GAL) for

Buzz.

        On March 1, 2017, Neubeck and Seguine appeared for another hearing on

Ann's VAPO petition against Bobby.2 Neubeck, noting that the VAPO issues were

inextricably intertwined with the guardianship issues, moved for a continuance so

that all three matters could be heard by the same trial court judge with Buzz's GAL

present. Neubeck also indicated that a continuance was appropriate because Ann

had retained a new attorney to defend against Bobby's VAPO petition, but he was

not able to be present that day.

        Seguine agreed that it made sense to have one judge hear all three matters.

But, he opposed the continuance, arguing that Bobby would be prejudiced by

further delay. The court agreed that the guardianship issues were "very much

intertwined" with issues raised in the VAPO petitions.          Therefore, the court



                made several references to an additional hearing on February 8,
        2 Seguine
2017. No transcript of that hearing appears in the record before us in this appeal.
                                        4
No. 76777-1-1/5



suggested "do[ing] what we're trying to do today, and that's combine all the cases,

and they are so intertwined and spend one day perhaps on dealing with all of it

and getting rulings on all of them and a plan going forward." The court granted

Ann's motion for a continuance regarding Bobby's VAPO petition, but allowed the

hearing to proceed regarding Bobby's defense against Ann's VAPO petition. The

parties agreed to reissue the temporary VAPO orders. All three actions were

subsequently preassigned to the same judge.

       On March 14, 2017, Neubeck filed a notice of withdrawal and substitution

of counsel indicating that Douglas Shepherd would replace him as counsel for Ann

in litigating her VAPO petition against Bobby. On March 20, 2017, Shepard

entered a notice of appearance as counsel for Ann.

       On March 27, 2017, the parties appeared for a third evidentiary hearing.

Present at the hearing were Bobby and his counsel Seguine, Ann and her counsel

Shepherd, and Schutt the GAL for Buzz. Shepherd informed the trial court that he

had substituted for Neubeck in all three matters. The trial court was surprised to

hear that Neubeck had withdrawn from defending Ann against Bobby's VAPO

petition mid-trial without the court's permission:

             THE COURT: How can you do that mid-trial? Did Mr.
       Neubeck not inform you that we were three quarters of the way
       through trial?

              MR. SHEPHERD: Yeah, he did.

              THE COURT: I've never seen that done before. The Court
       has to excuse someone mid-trial with the Court's permission. I don't
       think the attorneys can just say here you take the ball. How can you
       possibly know -- have you got a transcript?

                                          5
No. 76777-1-1/6


             MR. SHEPHERD: There's a transcript.

             THE COURT: Have you read the entire transcript?

             MR. SHEPHERD: No, I have not. I'm aware of it, though.

              THE COURT: I'm more concerned about Mr. Neubeck not you
      at this point. But how does he just walk away from a trial, mid-trial
      and say take it from here?

             MR. SHEPHERD: I don't think he wanted to be involved from
      the beginning, Your Honor.

             THE COURT: Well, that's a different issue. I don't know if he
      can just -- I mean we've taken combined more than one day's worth
      of testimony after all is said and done or at least a full day's worth of
      testimony, and we haven't completed witnesses. I know that your
      client wished to have you on her case that her brother brought
      against her. But I never for a moment thought that Mr. Neubeck was
      just going to not show up.

      Shepherd informed the court that he had moved in the guardianship

proceeding to appoint a medical examiner and an attorney for Buzz, and to convert

the VAPO proceedings into the guardianship:

             . . . I believe that with the filing of the guardianship and with
      the appointment of the Guardian ad Litem everything should be
      stayed until we get a report back to properly appoint a medical
      examiner, and we have a hearing as to what there should be, an
      independent guardian of the person of the estate. If there's some
      claims, which have been advanced and testified to as regards to
      missing money those belong to the 88-year-old man not either one
      of these children. So I'm wondering procedurally how to get here.
      Seguine argued that dismissing Bobby's VAPO petition at this point in the

proceedings would be prejudicial to his client. He asserted that there was no need

to appoint counsel or obtain a medical examination because Buzz, while

competent, had appointed Bobby to manage his affairs. He further argued that




                                         6
No. 76777-1-1/7



Ann's VAPO petition should be dismissed with prejudice, voluntarily or not,

because her new counsel was not ready to proceed.

      Schutt opined that no further medical testimony was needed to establish

that Buzz is incompetent. He asserted the need to appoint someone to make

medical and financial decisions for Buzz. Schutt recommended that the court

appoint Joel Bernardo.3

      The trial court questioned whether, in light of the guardianship action, there

was any benefit in maintaining the VAPO petitions:

             THE COURT: My question to you, Mr. Seguine, is now that I
      have all three matters before me in a sense dismissal or even a ruling
      on the vulnerable adult protection orders has very little weight while
      the guardianship is still pending. In other words, it trumps all of those
      and has the ability for restraining orders within it. And so I'm not sure
      it makes sense to proceed on those. In other words, what possible
      benefit, disposition, or remedy is available in the vulnerable adult
      petition, either one that isn't available under the guardianship?

             MR. SEGUINE: Well, I mean the problem here is, I guess it's
      a defensive kind of thing, Your Honor, but he's been under --

             THE COURT: Oh, agreed. If it's dismissed then there's no
      binding agreement against him that he's done anything wrong. If his
      against hers is dismissed then there's no finding that she's done
      anything wrong, and we look at the best interest of the father through
      the guardianship. . . .

                . . I'm just wondering, regardless of any ruling, the
     * guardianship is still there. And this is a man, and I guess it could be
       argued with the power of attorney, who doesn't need a guardian, and
       that's probably your position. But I also think that perhaps just the
       taking him home without proper notice and attempting to care for him,
       I'm not saying that he was harmed by that, but that procedure alone


      3 Bernardo was appointed in Buzz's trust as the arbitrator/mediator of any
disagreements between Bobby and Ann regarding the trust. Schutt believed
appointing Bernardo might help diffuse the tension between Bobby and Ann.
                                        7
No. 76777-1-1/8


       could raise the question of does this man need someone else looking
       out for him?

              Financially we haven't gotten into those on either side of
      whether either one of the children is abusing the trust or not
      financially. And I would think the guardianship could also look at that.



              .. . I am just trying to look at what benefit in going forward on
      either one of these [VAPO petitions] and maybe we just agree to
      dismissals of both and focus on the guardianship and outcome for
      their father and any protections that may or may not be necessary.

      Seguine was "troubled" by the court's proposal. Shepherd reiterated that

these issues should be resolved within the guardianship, with an independent

person appointed to decide whether any claims regarding misconduct of the

children should be brought.

      The trial court dismissed both VAPO petitions and ordered that matters

relating to concerns raised in the petitions be resolved in the guardianship action:

      Mr. Seguine, I do not feel I can go forward on the petition that we've
      taken a day's worth of testimony today. And I don't think it's
      prejudicial to your client for me to dismiss that with prejudice and end
      that process. I don't see any prejudice at all to your client. In fact, I
      do see that as a victory, if we want to call it, because the attorney of
      record mid-trial has decided to bow out. Or we call it the overriding
      authority of the guardianship that I believe all of the issues can be
      resolved under and all of the protections can be granted if any are
      necessary.

              I am,therefore, dismissing Cause Number 17-2-00071-2, Ms.
      Longinotti's petition against her brother, Bobby Bosone. And I don't
      see any reason for your client in the vulnerable adult protection
      petition 17-2-00113-1 to go forward against her for the same
      reasons. All of the necessary protections and/or remedies are
      available under the guardianship. And in terms of use of assets, and
      time, and resources it seems to me that we should simply focus on
      the guardianship, and I will dismiss that case as well at this time with
      prejudice. And I will appoint an attorney, and I'll allow the current
      attorneys and Guardian ad Litem to discuss if they can come to an
                                         8
No. 76777-1-1/9


       agreement as to someone who can be appointed for Mr. Bosone,
       Buzz, Senior, and hopefully in a very limited cost to simply take a
       quick review of the situation and agree to most things. Then if they
       wish, get involved in recommendations for the guardianship if any.
       But I can't see continuing on the other matters at this point in time.

Seguine objected to dismissal of Bobby's VAPO against Ann, arguing that Bobby

had a right to be heard just as Ann was. The court clarified that Bobby's allegations

against Ann would be heard in the guardianship action:

       What I want to make clear is that I'm not dismissing his allegations
       against his sister in terms of the guardianship. They will all still be
       heard, if necessary. So when you say I'm dismissing his case you
       are correct. But I'm not dismissing his concerns. I'm putting them in
       another venue if you will, or another cause number to be discussed
       there.
The court specified that testimony and evidence taken during the VAPO

evidentiary hearings would be made part of the record in the guardianship

proceeding. The court also ordered appointment of an attorney for Buzz.

       Bobby subsequently moved for an award of attorney fees and costs

totaling $29,605 pursuant to RCW 4.84.185, CR 11, chapter 11.96A RCW,

chapter 74 RCW, CR 41, or CR 40. The trial court awarded $5,000 in costs to

Bobby based on Neubeck's unannounced withdrawal.

       Ann appealed the cost award. Bobby appealed dismissal of his VAPO

against Ann and cross appealed the amount of the cost award.

                                  DISCUSSION

  I.   Vulnerable Adult Protection Order

       Bobby argues that the trial court erred by dismissing his VAPO petition

against Ann. We review a trial court's decision to grant or deny a protection order


                                         9
No. 76777-1-1/10



for abuse of discretion. See In re Vulnerable Adult Petition for Knight, 178 Wn.

App. 929, 936, 317 P.3d 1068 (2014). A trial court abuses its discretion when its

decision is based on untenable grounds or is manifestly unreasonable. Johnson

v. Horizon Fisheries, LLC, 148 Wash. App. 628, 636, 201 P.3d 346 (2009).

       Bobby asserts that the dismissal was unreasonable and unfair because Ann

forced him to defend himself against her allegations in two hearings, whereas

Bobby was denied the same opportunity to present evidence against her. But, the

purpose of the VAPO and guardianship statutes is to protect the interests of

vulnerable adults, not the interests of those who seek to manage their care. "The

real party at interest in a guardianship proceeding is the alleged incapacitated

person and it is the trial court's duty to ensure that his interests are protected." In

re Guardianship of Matthews, 156 Wash. App. 201, 210, 232 P.3d 1140 (2010).

Similarly, "[t]he abuse of vulnerable adults act, chapter 74.34 RCW, was enacted

in 1995 to provide protection and legal remedies to vulnerable adults living in the

community but dependent on others for their care." Cummings v. Guardianship

Servs. of Seattle, 128 Wash. App. 742, 749, 110 P.3d 796(2005). "Both the Act and

the guardianship statutes are concerned with the personal and financial health of

vulnerable adults." Knight, 178 Wash. App. at 939. Here, the trial court reasonably

determined that Buzz's interests would be best served via the guardianship

proceedings, rather than via competing VAPO petitions between warring siblings.

       Bobby's concerns about being deprived of an opportunity to advance his

allegations against Ann are also unfounded. The trial court expressly stated that

                                          10
No. 76777-1-1/11



Bobby will be able to bring these allegations in the guardianship proceeding. And,

the court stated that the testimony and evidence from Ann's dismissed VAPO

proceeding would be included in the record for the guardianship proceeding.

       Bobby objected to the guardianship.         His preferred outcome in these

proceedings was to have Ann's VAPO petition against him dismissed and a VAPO

entered against Ann, thereby allowing him to manage Buzz's affairs without Ann's

interference under the durable power of attorney granted to him while Buzz was

competent. Dismissal of the VAPO petitions may have deprived Bobby of the

opportunity to 'seek this preferred outcome. But, it did not force him to waste

resources or deprive him of his day in court. There is no prejudice.

       Bobby also contends that there is no basis in the civil rules that would allow

the court to "convert" VAPO petitions into a guardianship proceeding.              We

conclude that dismissal of both VAPO petitions was appropriate in light of the

factual and procedural situation manifest in this case at the March 27, 2017

hearing. Ann initially filed her VAPO petition against Bobby contemporaneously

with the guardianship petition. The vulnerable adult protection act provides

immediate relief in the form of an emergency temporary order of protection during

pendency of an action to establish a guardianship. RCW 11.88.045(5). Filing

these actions at the same time is a common strategy. See Knight, 178 Wash. App.

at 939.

       By the time the March 27, 2017 hearing convened, the parties had agreed

that the same trial court judge would hear all three matters. For the first time in the

                                          11
No. 76777-1-1/12



proceedings, the procedural dilemma created by the competing VAPO petitions

and the parallel guardianship proceeding came into sharp relief. This dilemma

was exacerbated by the unexpected departure of Neubeck as counsel for Ann.

Under the circumstances, the trial court's solution of dismissing both VAPO

petitions and allowing the parties to litigate their concerns about Buzz's care via

the guardianship proceeding was eminently reasonable.

       Bobby further contends that the dismissal was procedurally flawed because

Ann failed to file a written motion to dismiss with notice pursuant to CR 7(b)(1).

But, that rule expressly provides that motions shall be made in writing "unless

made during a hearing or trial." Id. Ann's motion to dismiss both VAPO petitions,

raised at the hearing, does not compel us to reach a different result.

 II.   Cost Award

       Ann argues that the trial court had no legal basis to award costs to Bobby.

She does not separately challenge the amount awarded. Bobby argues that the

cost award was proper, but asserts that the trial court erred in refusing to award

the full amount requested. Washington courts follow the American rule in not

awarding attorney fees as costs unless authorized by contract, statute, or

recognized equitable exception. City of Seattle v. McCready, 131 Wash. 2d 266, 273-

74, 931 P.2d 156 (1997). We review the legal basis for an award of fees or costs

de novo. McConnell v. Mothers Work, Inc., 131 Wash. App. 525, 531, 128 P.3d 128

(2006).




                                        12
No. 76777-1-1/13



      Bobby's motion for attorney fees and costs proposed five alternative bases

for an award: RCW 4.84.185, CR 11, RCW 11.96A.150, CR 40(d), and CR 41(d).

The trial court stated that its $5,000 cost award was premised on Neubeck's

unauthorized failure to appear at the March 27, 2017 hearing:

              But the one issue, and 1 think I was pretty clear on the last
      hearing when it happened was Mr. Neubeck was attorney of record
      for Ms. Longinotti. We were in the middle of a trial, he simply did not
      show up for the continuation of that trial where perhaps additional
      witnesses were going to be called, and suddenly Mr. Shepherd is put
      in the position of representing her.

              In my -- and I hate judges that do this -- but in my 36 years of
      practice in the criminal system and the justice system and the bench,
      I have never seen an attorney without court's approval simply not
      show up in the middle of trial and hand it off to someone who was
      not even present during the testimony. And that action forced my
      hand, which may or may not have been going in the same direction,
      to say let's incorporate that into the guardianship. Let's make sure
      we fully vet these issues, but we could not possibly complete that
      trial without counsel who started the trial being present.

             And for that reason and that reason alone, not Mr. Shepherd
      but Mr. Neubeck who never has reappeared or asked the Court to
      sign an order removing him from the case, the Court is imposing
      $5,000 costs from Ms. Longinotti to Mr. Bosone Jr. for that delay and
      that very unusual procedure.

      The trial court specified that Ann's VAPO petition was filed in good faith,

that the award was not based on anyone being a prevailing party and that the

VAPO statute did not provide a basis for the award. The court also found that

Seguine's "documentation of [his] time and [his] fees is legitimate." The court,

however, expressly declined to specify its legal basis for the cost award:

            So except for the $5,000 costs and whatever label you want
      to put on those for forcing this court to terminate the trial and
      incorporate it into the guardianship because of failure of Mr. Neubeck

                                        13
No. 76777-1-1/14


      to appear at the hearing, and I believe Ms. Longinotti had some
      responsibility in that, those will be the only costs awarded.

      There may be a valid basis to award fees or costs to Bobby. However, the

record before us is insufficient to permit appellate review of the basis of the award

or the reasonableness of the amount awarded. Accordingly, we remand to the trial

court to specify its basis for the award as well as the amount awarded and to make

any necessary findings.

      Affirmed and remanded.




WE CONCUR:



  ife"vil




                                         14